DETAILED ACTION
    
Status
This Office Action is responsive to claims filed for 15/831823 on 07/30/2020.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Response to Amendments
Applicant has amended Claims 1 and 19. Applicant has cancelled claims 23-27 and 29. . 
Response to Arguments
 Applicant’s arguments, see pg 8 ¶ 5, filed 1/12/2021, with respect to Claims 1 and 19 have been fully considered and are persuasive.  The rejection of Claims 1 and 19 has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Milhollin (Reg# 74637) on 02/01/2021.
The listing of claims will replace all prior versions, and listing of claims in the application.

Please cancel Claims 8-18 and 22. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-7, 19-21, 28, and 30 are allowed.
Regarding Independent Claim(s) 1 and 19,

None of the prior art teach or fairly suggest the limitations of forming the one personalization image for each of the user based on a subset of the plurality of image by averaging the corresponding pixel values of the subset of images [of the plurality of expressions] of the user in combination with the other limitation of Claim(s) 1 and 19. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-7, 20, 21, 28, and 30 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663